Citation Nr: 0013939	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Service connection was previously denied for residuals of 
a low back injury in a September 1972 rating decision.

2.  The veteran was notified of the September 1972 denial of 
service connection for residuals of a low back injury later 
that month, but he did not file a timely appeal.

3.  Although some of the evidence received since the 
September 1972 rating decision is new, none of it, either by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a low back 
injury.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, service connection was denied for residuals 
of a low back injury in an unappealed rating decision dated 
in September 1972.  The veteran had reported at that time 
that he had injured his low back in a motor vehicle accident 
that occurred in service in January 1972.  The evidence then 
of record consisted of his service medical records which show 
that he was seen in January 1972 with complaints of back pain 
following a motor vehicle accident.  He was assessed with 
contusions.  Subsequent service medical records, including 
his February 1972 separation examination, are silent for 
complaints, treatment, or diagnosis regarding the low back.  
Also of record was the report of the initial VA examination, 
conducted in August 1972.  At that time, the veteran reported 
occasional low back pain.  The examiner found no muscle 
spasm, no limitation of motion, and no tenderness to 
percussion.  The diagnosis was back strain.  X-rays of the 
lower lumbar spine were negative except for a soft tissue 
mass anterior to the spine.

In the September 1972 rating decision, the RO denied service 
connection for residuals of a low back injury as no such 
residuals were found on the service separation or VA 
examinations.  The veteran was notified of that determination 
in correspondence dated later that month; however, he did not 
initiate an appeal.  Consequently, that determination is 
final.  38 U.S.C.A. § 7105 (West 1991).

The veteran attempted to reopen his claim in March 1987 and a 
rating decision dated in October 1987 continued the denial of 
service connection for residuals of a low back disorder based 
on the absence of new and material evidence.  It appears that 
the veteran was notified of this decision.  However, as it is 
unclear whether he was notified of his appellate rights, the 
Board does not find that the October 1987 rating decision was 
final. 

The initial question before the Board is whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1999).  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board has reviewed the evidence received into the record 
since the September 1972 rating decision and finds that no 
new and material evidence has been received to reopen the 
claim for service connection for residuals of a low back 
injury.  The evidence received into the record since the 
September 1972 rating decision includes reports of VA and 
private outpatient treatment dated from 1982 to 1997 and 
testimony provided by the veteran at an October 1997 hearing.  
Pursuant to the Board's April 1998 remand, the RO attempted 
to develop additional VA treatment records; however, these 
attempts yielded no additional records.  In particular, no 
additional evidence was developed for the time period between 
the veteran's separation from service in 1972 and 1982.  

The VA and private outpatient treatment records, although 
new, are cumulative in nature.  For example, a November 1987 
VA record shows that the veteran complained of low back pain 
that he thought originated in 1972.  However, the veteran is 
advised that evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
evidence".  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Such evidence cannot enjoy the presumption of truthfulness 
accorded by Justus as to the determination of new and 
material evidence for the purpose of reopening a claim.  This 
is true because a medical professional is not competent to 
opine as to matters outside the scope of his or her 
expertise; a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id.

With respect to the remainder of the evidence received since 
the last final decision, because this evidence does not link 
current disability with injury or disease incurred during the 
veteran's active service, it cannot be considered material 
evidence sufficient to reopen his claim.  Cornele v. Brown, 6 
Vet. App. 59, 62 (1993).  This evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for residuals of a low back 
injury; therefore, the appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

